As filed with the Securities and Exchange Commission on December 10, 2009 UNITED STATES OF AMERICA Before the SECURITIES AND EXCHANGE COMMISSION In the matter of: Cash Account Trust Cash Management Portfolio Cash Reserve Fund, Inc. DWS Advisor Funds DWS Balanced Fund DWS Blue Chip Fund DWS Communications Fund, Inc. DWS Equity Trust DWS Equity 500 Index Portfolio DWS Global/International Fund, Inc. DWS High Income Series DWS Income Trust DWS Institutional Funds DWS International Fund, Inc. DWS Investment Trust DWS Investments VIT Funds DWS Money Funds DWS Money Market Trust DWS Municipal Trust DWS Mutual Funds, Inc. DWS Portfolio Trust DWS Securities Trust DWS State Tax-Free Income Series DWS State Tax Free Trust DWS Strategic Government Securities Fund DWS Strategic Income Fund DWS Target Date Series DWS Target Fund DWS Tax Free Trust DWS Technology Fund DWS Value Equity Trust DWS Value Series, Inc. DWS Variable Series I DWS Variable Series II Investors Cash Trust Tax-Exempt California Money Market Fund and Deutsche Investment Management Americas Inc. File No.812-13678 AMENDMENT NO. 1 TO THE APPLICATION FOR AN ORDER OF EXEMPTION PURSUANT TO SECTION 6(c) OF THE INVESTMENT COMPANY ACT OF 1940 (THE “1940 ACT”) FROM: (1) CERTAIN PROVISIONS OF SECTION 15(a) OF THE 1940 ACT AND RULE 18f-2 THEREUNDER, AND (2) CERTAIN DISCLOSURE REQUIREMENTS UNDER VARIOUS RULES AND FORMS. December 10, 2009 Page 1 of 41 Sequentially Numbered Pages Please direct all written and oral communications regarding this application to: Scott D. Hogan Deutsche Investment Management Americas Inc. One Beacon Street, 14th Floor Boston, Massachusetts 02108 Phone:(617) 295-3986 Fax:(617) 295-4326 With copies to: Caroline Pearson Deutsche Investment Management Americas Inc. One Beacon Street, 14th Floor Boston, Massachusetts 02108 Phone:(617) 295-2565 Fax:(617) 830-4448 David A. Sturms, Esq. Vedder Price P.C. 222 N. LaSalle Street Chicago, Illinois 60601 Phone:(312) 609-7589 Fax:(312) 609-5005 John Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Phone:(617) 951-7393 Fax:(617) 235-0040 I. INTRODUCTION Cash Account Trust, Cash Management Portfolio, Cash Reserve Fund, Inc., DWS Advisor Funds, DWS Balanced Fund, DWS Blue Chip Fund, DWS Communications Fund, Inc., DWS Equity Trust, DWS Equity 500 Index Portfolio, DWS Global/International Fund, Inc., DWS High Income Series, DWS Income Trust, DWS Institutional Funds, DWS International Fund, Inc., DWS Investment Trust, DWS Investments VIT Funds, DWS Money Funds, DWS Money Market Trust, DWS Municipal Trust, DWS Mutual Funds, Inc., DWS Portfolio Trust, DWS Securities Trust, DWS State Tax-Free Income Series, DWS State Tax Free Trust, DWS Strategic Government Securities Fund, DWS Strategic Income Fund, DWS Target Date Series, Page2 of 41 Sequentially Numbered Pages DWS Target Fund, DWS Tax Free Trust, DWS Technology Fund, DWS Value Equity Trust, DWS Value Series, Inc., DWS Variable Series I, DWS Variable Series II, Investors Cash Trust and Tax-Exempt California Money Market Fund (each a “DWS Investment Company” and collectively, the “DWS Investment Companies”),1 each a registered open-end investment company that may offer one or more series of shares (each a “Series” and collectively, the “Series”)2 and Deutsche Investment Management Americas Inc. (the “Advisor” and together with the DWS Investment Companies, the “Applicants”), the investment adviser to each DWS Investment Company, hereby submit this application (the “Application”) to the Securities and Exchange Commission (the “Commission”) for an order of exemption pursuant to Section 6(c) of the Investment Company Act of 1940, as amended (the “1940 Act”). Applicants request an order exempting Applicants from Section 15(a) of the 1940 Act and Rule 18f-2 thereunder to permit the Advisor, subject to the approval of the board of trustees/directors of each applicable DWS Investment Company (each a “Board”), including a majority of those who are not “interested persons” of the Series or the Advisor as defined in Section 2(a)(19) of the 1940 Act (the “Independent Board Members”), to do the following without obtaining shareholder approval: (i) select certain investment sub-advisers (each a “Sub-Advisor” and collectively, the “Sub-Advisors”) to manage all or a portion of the assets of a Series pursuant to an investment sub-advisory agreement with the Sub-Advisor (each a “Sub-Advisory Agreement” and collectively, the “Sub-Advisory Agreements”); and (ii) materially amend Sub-Advisory Agreements 1 Cash Management Portfolio and DWS Equity 500 Index Portfolio are master funds (each a “Master Fund”) in a master-feeder structure pursuant to Section 12(d)(1)(E) of the 1940 Act.Certain Series (as defined below) may invest substantially all their assets into one of the Master Funds. 2 The term “Series” as used herein also includes the DWS Investment Companies listed above that do not offer multiple series. Page3 of 41 Sequentially Numbered Pages with the Sub-Advisors.Applicants also apply for an order of the Commission under Section 6(c) of the 1940 Act exempting the Series from certain disclosure obligations under the following rules and forms: (i) Item 14(a)(3) of Form N-1A;3 (ii) Items 22(c)(1)(ii), 22(c)(1)(iii), 22(c)(8), and 22(c)(9) of Schedule 14A under the Securities Exchange Act of 1934 (the “Exchange Act”); (iii) Item 48 of Form N-SAR; and (iv) Sections 6-07(2)(a), (b), and (c) of Regulation S-X. Applicants request that the relief sought herein apply to the named Applicants, as well as to any future Series and any other existing or future registered open-end management investment company or series thereof that (i) is advised by the Advisor or an entity controlling, controlled by or under common control with the Advisor or its successors;4 (ii) uses the multi-manager structure described in this Application; and (iii) complies with the terms and conditions set forth herein (together with any Series that currently uses Sub-Advisors, each a “Subadvised Series” and collectively, the “Subadvised Series”).All registered open-end investment companies and Subadvised Series that currently intend to rely on the requested order are named as Applicants.The term “Advisor” includes (i) the Advisor, and (ii) any entity controlling, controlled by or under common control with, the Advisor. Applicants are seeking this exemption to enable the Advisor and each Board to obtain for each Subadvised Series the services of one or more Sub-Advisors believed by the Advisor and the Board to be particularly well suited to manage all or a portion of the assets of the Subadvised Series, and to make material amendments to Sub-Advisory 3Form N-1A was recently amended by the Commission, effective March 31, 2009, and Item 14(a)(3) should be read to refer to Item 19(a)(3) for each Series when that Series begins using the revised form. 4For the purposes of the requested order, “successor” is limited to an entity or entities that result from a reorganization into another jurisdiction or a change in the type of business organization. Page4 of 41 Sequentially Numbered Pages Agreements believed by the Advisor and the Board to be appropriate, without the delay and expense of convening special meetings of shareholders.Under this multi-manager approach, the Advisor evaluates, allocates assets to and oversees the Sub-Advisors, and makes recommendations about their hiring, termination and replacement to the relevant Board, at all times subject to the authority of the relevant Board.In addition, Applicants are seeking relief from certain disclosure requirements concerning fees paid to Sub-Advisors. For the reasons discussed below, Applicants believe that the requested relief is appropriate in the public interest and consistent with the protection of investors and the purposes fairly intended by the policy and provisions of the 1940 Act.Applicants believe that without this relief, the DWS Investment Companies may be (i) precluded from promptly and timely hiring Sub-Advisors or materially amending Sub-Advisory Agreements, or (ii) subject to delays and additional expense of proxy solicitation when hiring Sub-Advisors or materially amending Sub-Advisory Agreements considered appropriate by the Advisor and the relevant Board. II. BACKGROUND A. THE DWS INVESTMENT COMPANIES Each DWS Investment Company is organized as either a Massachusetts business trust, a New York trust, or a Maryland corporation and is registered with the Commission as an open-end management investment company under the 1940 Act.5Each Board consists of twelve (12) members (“Board Members”) all of which, including the Chairperson, are Independent Board Members.The Advisor serves as “investment 5Each Master Fund is organized as a New York trust while the remainder of the DWS Investment Companies are organized as either a Massachusetts business trust or a Maryland corporation. Page5 of 41 Sequentially Numbered Pages adviser,” as defined in Section 2(a)(20) of the 1940 Act, to each Series.Each Series is not required to hold annual shareholder meetings. Each DWS Investment Company may offer shares of one or more Series with its own distinct investment objectives, policies and restrictions.Currently, the DWS Investment Companies consist of 115 Series.Many of the Series offer, pursuant to Rule 18f-3 under the 1940 Act, one or more classes of shares that are subject to different expenses.As a result, certain Series may issue a class of shares that is subject to a front-end sales load or a contingent deferred sales load.In addition, a Series or any class thereof may pay fees in accordance with Rule 12b-1 under the 1940 Act. B. THE ADVISOR The Advisor, with headquarters at 345 Park Avenue, New York, New York 10154, is a corporation organized under the laws of the State of Delaware and is registered with the Commission as an investment adviser under the Investment Advisers Act of 1940 (the “Advisers Act”).The Advisor is an indirect, wholly owned subsidiary of Deutsche Bank AG (“Deutsche Bank”).Deutsche Bank is a major global financial institution that is engaged in a wide range of financial services, including investment management, mutual funds, retail, private and commercial banking, investment banking and insurance.The Advisor serves as the investment adviser to each Series pursuant to an investment advisory agreement with the applicable DWS Investment Company (each an “Investment Management Agreement” and together the “Investment Management Agreements”). Pursuant to the terms of each Investment Management Agreement, the Advisor, subject to the oversight of the relevant Board, provides continuous investment Page6 of 41 Sequentially Numbered Pages management of the assets of each Series.As the investment adviser to each Series, the Advisor determines the securities and other instruments to be purchased, sold or entered into by each Series and places orders with brokers or dealers selected by the Advisor.The Advisor also determines what portion of each Series’ portfolio will be invested in securities and other assets and what portion, if any, will be held uninvested in cash or cash equivalents.The Advisor periodically reviews each Series’ investment policies and strategies and based on the need of a particular Series may recommend changes to the investment policies and strategies of the Series for consideration by its Board. Consistent with the terms of each Investment Management Agreement, the Advisor may, subject to the approval of the relevant Board, including a majority of the Independent Board Members, and the shareholders of the applicable Series (if required by applicable law), delegate portfolio management responsibilities of all or a portion of the assets of the Series to a Sub-Advisor.The Advisor has overall responsibility for the management and investment of the assets of each Series, and with respect to each Subadvised Series, the Advisor’s responsibilities include, for example, recommending the removal or replacement of Sub-Advisors, and determining the portion of that Series’ assets to be managed by any given Sub-Advisor and reallocating those assets as necessary from time to time.The Advisor evaluates, selects and recommends Sub-Advisors to manage the assets (or portion thereof) of a Subadvised Series, monitors and reviews the Sub-Advisor and its performance and its compliance with that Series’ investment policies and restrictions. For its services to each Series, the Advisor receives an investment management fee from that Series as specified in the applicable Investment Management Agreement Page7 of 41 Sequentially Numbered Pages based on either the average net assets of that Series or that Series’ investment performance over a particular period compared to a benchmark.6The Sub-Advisor will receive investment management fees from the Advisor at an annual rate based upon the average daily net assets of the Subadvised Series managed by that Sub-Advisor.The fee paid to the Sub-Advisor results from the negotiations between the Advisor and the particular Sub-Advisor and is approved by the relevant Board, including a majority of the Independent Board Members. The terms of the Investment Management Agreements comply with Section 15(a) of the 1940 Act.Each Investment Management Agreement was initially approved by the relevant Board, including a majority of the Independent Board Members, and by the shareholders of the relevant Series in the manner required by Sections 15(a) and 15(c) of the 1940 Act and Rule 18f-2 thereunder.The Applicants are not seeking an exemption from the provisions of the 1940 Act with respect to the Investment Management Agreements. C. THE SUB-ADVISORS Pursuant to the authority under the Investment Management Agreement, the Advisor has entered into Sub-Advisory Agreements with the following Sub-Advisors:7 1. Aberdeen Asset Management Inc. (“AAMI”) serves as Sub-Advisor of DWS Lifecycle Long Range Fund, a series of DWS Advisor Funds; 6In most instances the Advisor may also receive an administrative services fee pursuant to a separate Administrative Services Agreement with certain Series. 7The Advisor has also entered into Sub-Advisory Agreements with Deutsche Asset Management International GmbH (“DeAMi”), Deutsche Asset Management (Japan) Limited (“DeAMJ”), and RREEF America LLC (“RREEF”) to provide investment management services to various Series.The requested relief will not extend to DeAMi, DeAMJ, RREEF or any other Sub-Advisor who is an “affiliated person,” as such term is defined in Section 2(a)(3) of the 1940 Act, of a Series or the Advisor other than by reason of serving as a Sub-Advisor to one or more Series (each an “Affiliated Sub-Advisor” and collectively the “Affiliated Sub-Advisors”). Page8 of 41 Sequentially Numbered Pages 2. Dreman Value Management, L.L.C. (“DVM”) serves as Sub-Advisor of DWS Dreman Mid Cap Value Fund and DWS Dreman Small Cap Value Fund, each a series of DWS Value Series, Inc., and DWS Dreman Small Mid Cap Value VIP, a series of DWS Variable Series II; 3. Northern Trust Investments, N.A. (“NTI”) serves as Sub-Advisor of DWS Equity 500 Index Portfolio, DWS EAFE Equity Index Fund and DWS U.S. Bond Index Fund, each a series of DWS Institutional Funds, DWS Enhanced S&P 500 Index Fund, a series of DWS Value Equity Trust, and DWS Equity 500 Index VIP and DWS Small Cap Index VIP, each a series of DWS Investments VIT Funds; and 4. Turner Investment Partners, Inc. (“Turner”) serves as Sub-Advisor of DWS Turner Mid Cap Growth VIP, a series of DWS Variable Series II. The Advisor may also, in the future, enter into Sub-Advisory Agreements on behalf of other Series.Each Sub-Advisor is, and any future Sub-Advisors will be, an investment adviser as defined in Section 2(a)(20) of the 1940 Act as well as registered with the Commission as an “investment adviser” under the Advisers Act.The Advisor selects Sub-Advisors based on the Advisor’s evaluation of the Sub-Advisor’s skills in managing assets pursuant to particular investment styles, and recommends their hiring to the relevant Board.Sub-Advisors recommended to a Board are, and the Sub-Advisors identified above were, selected and initially approved by that Board, including a majority of the Independent Board Members. The Advisor will engage in an on-going analysis of the continued advisability of retaining these Sub-Advisors and make recommendations to the relevant Board as needed.The Advisor will also negotiate and renegotiate the terms of the Sub-Advisory Page9 of 41 Sequentially Numbered Pages Agreements, including the fees paid to the Sub-Advisor, with the Sub-Advisors and make recommendations to the relevant Board as needed.Although the Advisor may recommend, from time to time, that the services of a Sub-Advisor be terminated, the Advisor, in general, does not expect to make frequent changes in Sub-Advisors. The specific investment decisions for each Subadvised Series will be made by that Sub-Advisor which has discretionary authority to invest the assets or a portion of the assets of that Subadvised Series, subject to the general supervision of the Advisor and the relevant Board.Each Sub-Advisor will keep certain records required by the 1940 Act and the Advisers Act to be maintained on behalf of the relevant Subadvised Series, and will assist the Advisor to maintain the Subadvised Series’ compliance with the relevant requirements of the 1940 Act.Each Sub-Advisor will provide reports on the relevant Subadvised Series’ performance to the relevant Board on a regular basis.If the name of any Subadvised Series contains the name of a Sub-Advisor, the name of the Advisor or the name of the entity controlling, controlled by, or under common control with the Advisor that serves as the primary adviser to the Subadvised Series, or a trademark or trade name that is owned by them, will precede the name of the Sub-Advisor. Each Sub-Advisory Agreement was approved by the relevant Board, including a majority of the Independent Board Members, and the shareholders of the applicable Subadvised Series in accordance with Sections 15(a) and 15(c) under the 1940 Act and Rule 18f-2 thereunder.In addition, the terms of each Sub-Advisory Agreement comply fully with the requirements of Section 15(a) of the 1940 Act.Each Sub-Advisory Agreement precisely describes the compensation that the Sub-Advisor will receive for providing services to the relevant Subadvised Series, and provides that (1) it will continue Page10 of 41 Sequentially Numbered Pages in effect for more than two years from the date of its original approval only so long as such continuance is specifically approved at least annually by the Board at the times andin the manner required by Section 15(c) of the 1940 Act, (2) it may be terminated at any time, without the payment of any penalty, by the Advisor, the Board or by the shareholders of the relevant Subadvised Series on sixty days written notice to the Sub-Advisor, and (3) it will terminate automatically in the event of its “assignment,” as defined in Section 2(a)(4) of the 1940 Act.The Applicants will continue the shareholder approval process for Sub-Advisory Agreements until such time as the Commission grants the exemptive relief requested herein. For its services to a Subadvised Series, each Sub-Advisor will receive from the Advisor a monthly fee, payable in arrears, at an annual percentage rate based on the daily net assets overseen by the Sub-Advisor.Each Sub-Advisor will bear its own expenses of providing investment management services to the relevant Subadvised Series.Neither the DWS Investment Companies nor any Subadvised Series is responsible for paying sub-advisory fees to any Sub-Advisor.The Advisor will compensate each Sub-Advisor out of the fee paid to the Advisor under the relevant Investment Management Agreement. III. THE REQUESTED RELIEF Applicants seek relief from the requirements of Section 15(a) of the 1940 Act and Rule 18f-2 thereunder, as well as from certain disclosure requirements applicable to sub-advisory fees, to facilitate the selection and retention of Sub-Advisors and to make material changes to Sub-Advisory Agreements in connection with operating the Subadvised Series.Under the requested relief, Applicants will obtain the approval of the relevant Board, including a majority of the Independent Board Members, when Sub- Page11 of 41 Sequentially Numbered Pages Advisor changes are made or when material changes in Sub-Advisory Agreements are made, but approval by shareholders of the applicable Subadvised Series will not be sought or obtained.8 If the requested order is granted, each Sub-Advisory Agreement will comply with all the provisions required by Section 15(a) of the 1940 Act except obtaining approval by the shareholders of the affected Subadvised Series, including that it will:(i) precisely describe the compensation to be paid by the Advisor to the Sub-Advisor; (ii) continue in effect for more than two years from the date of its original approval so long as such continuance is specifically approved at least annually by the relevant Board at the time and in the manner required by Section 15(c) of the 1940 Act; (iii) provide, in substance, for the termination at any time, without the payment of any penalty, by the Advisor, the relevant Board or the shareholders of the applicable Subadvised Series on sixty days written notice to the Sub-Advisor; and (iv) provide, in substance, for the automatic termination in the event of its assignment as defined in Section 2(a)(4) of the 1940 Act. IV. EXEMPTIVE RELIEF REQUESTED AND APPLICABLE LAW A. Shareholder Vote 1. Applicable Law Section 15(a) of the 1940 Act states, in part, that it is unlawful for any person to act as an investment adviser to a registered investment company “except pursuant to a written contract, which contract, whether with such registered company or with an investment adviser of such registered company, has been approved by the vote of a majority of the outstanding voting securities of such registered company.”Rule 18f-2(a) under the 1940 Act states that any “matter required to be submitted to the holders of 8The requested relief set forth in this Application will not extend to Affiliated Sub-Advisors. Page12 of 41 Sequentially Numbered Pages the outstanding voting securities of a series company shall not be deemed to have been effectively acted upon unless approved by the holders of a majority of the outstanding voting securities of each class or series of stock affected by such matter.”Further, Rule 18f-2(c)(1) under the 1940 Act provides that a vote to approve an investment advisory contract required by Section 15(a) of the 1940 Act “shall be deemed to be effectively acted upon with respect to any class or series of securities of such registered investment company if a majority of the outstanding voting securities of such class or series vote for the approval of such matter.” Section 2(a)(20) of the 1940 Act, in relevant part, defines an “investment adviser” as any person who, pursuant to an agreement with such registered investment company, is empowered to determine what securities or other property shall be purchased or sold by such registered investment company.Consequently, Sub-Advisors are deemed to be within the definition of an “investment adviser” and therefore, the Sub-Advisory Agreements are subject to Sections 15(a) and 15(c) of the 1940 Act and Rule 18f-2 thereunder to the same extent as the Investment Management Agreement. Taken together, Section 15(a) of the 1940 Act and Rule 18f-2 require a majority of the outstanding voting securities of a Subadvised Series to approve a (i) Sub-Advisory Agreement whenever a new Sub-Advisor is proposed to be hired by the Advisor, subject to review and approval of its Board, to manage the assets of the Subadvised Series or (ii) material amendment to a Sub-Advisory Agreement. Section 6(c) of the 1940 Act provides that the Commission by order upon application may conditionally or unconditionally exempt any person, security, or transaction or any class or classes of persons, securities, or transactions from any Page13 of 41 Sequentially Numbered Pages provisions of the 1940 Act, or any rule thereunder, if such relief is necessary or appropriate in the public interest and consistent with the protection of investors and the purposes fairly intended by the policy and provisions of the 1940 Act.For the reasons and subject to the conditions set forth below, Applicants seek an order under Section 6(c) of the 1940 Act exempting the Applicants, to the extent described herein, from the requirements of Section 15(a) of the 1940 Act and Rule 18f-2 thereunder to eliminate the need for the Advisor, a DWS Investment Company, and any Subadvised Series, to submit Sub-Advisory Agreements to the affected shareholders for approval prior to selecting a Sub-Advisor or materially amending a Sub-Advisory Agreement.Applicants believe that the requested exemptions are appropriate in the public interest and consistent with the protection of investors, and the purposes fairly intended by the policy and provisions of the 1940 Act. 2. Discussion Applicants seek relief to permit the Subadvised Series and/or the Advisor to enter into and materially amend a Sub-Advisory Agreement, subject to the approval of the relevant Board, including a majority of the Independent Board Members, without obtaining shareholder approval required under Section 15(a) of the 1940 Act and Rule 18f-2 thereunder.The Applicants believe that the relief sought should be granted by the Commission because (1) the Advisor either operates or intends to operate each Subadvised Series in a manner that is different from that of conventional investment companies; (2) the relief will benefit shareholders by enabling each Subadvised Series to operate in a less costly and more efficient manner; and (3) the Applicants will consent to a number of conditions that adequately address the policy concerns of Section 15(a) of Page14 of 41 Sequentially Numbered Pages the 1940 Act, including conditions designed to ensure that shareholder interests are adequately protected through Board oversight. i. Necessary or Appropriate in the Public Interest In the case of a traditional investment company, the investment adviser is a single entity that employs one or more individuals as portfolio managers to make investment decisions.The investment adviser may terminate or hire portfolio managers without board or shareholder approval and has sole discretion to set the compensation it pays to the portfolio managers.In the case of a Subadvised Series, the Advisor will not normally make the day-to-day investment decisions for the Subadvised Series.Instead, the Advisor will establish an investment program for each Subadvised Series and select, supervise, and evaluate the Sub-Advisors who make the day-to-day investment decisions for each Subadvised Series.This is a service that the
